             Case 2:18-cv-01467-JAD-NJK Document 6 Filed 11/19/18 Page 1 of 1



     David Krieger, Esq.
 1   Nevada Bar No.9086
     HAINES & KRIEGER, LLC
 2
     8985 S. Eastern Avenue, Suite 350
 3
     Henderson, Nevada 89123
     Phone: (702) 880-5554
 4   FAX: (702) 385-5518
     Email:
 5
     Attorneys for Plaintiff
 6   ALICIA OLIVE
                               IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF NEVADA
 8
                                                      )   Case No. 2:18-cv-01467-JAD-NJK
     ALICIA OLIVE,                                    )
 9
                                                      )
                           Plaintiff,                 )
10                                                        NOTICE OF WOLUNTARY
                                                      )
     v.                                                   DISMISSAL WITH PREJUDICE
                                                      )
11
                                                      )
     LOANMAX, LLC,                                    )
12
                           Defendant.                 )
                                                      )
13
            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), LOAN MAX, LLC, the Defendant, not having
14
     filed or served answers or motions for summary judgment; the Plaintiff in the above-entitled
15
     action, as to LOAN MAX, LLC requests, authorizes, and directs the Clerk of the Court to enter a
16
     judgment of dismissal with prejudice, each party to bear its own attorney’s fees and costs.
17
            Dated:             November 19, 2018
18
                                           Respectfully submitted,
19
                                           By:      /s/David Krieger, Esq.
20                                                  David Krieger, Esq. (Nevada Bar No. 9086)
                                                    HAINES & KRIEGER, LLC
21                                                  8985 S. Eastern Avenue, Suite 350
                                                    Henderson, Nevada 89123
22                                                  Attorney for Plaintiff

23

24

25

26
                                                   Page 1 of 1
27

28
